COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH 
 
                                        NO.
2-07-378-CV
WALLY
YAMMINE                                                               APPELLANT
 
                                                   V.
 
CITIBANK
(SOUTH DAKOTA) N.A.                                            APPELLEE
 
                                               ----------
         FROM COUNTY COURT AT LAW
NO. 1 OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM OPINION[1] AND JUDGMENT
                                               ----------
On April 4, 2008, we granted AAppellant=s Motion For
Extension Of Time.@  We ordered that appellant, Wally Yammine,
file his second amended brief by Tuesday, June 3, 2008, and that we would grant
no further extensions.  We have not
received appellant=s second
amended brief.
Because appellant=s second amended brief has not been filed, we dismiss the appeal for
want of prosecution.  See TEX. R. APP. P. 38.8(a), 42.3(b).
 




Appellant shall pay all costs of this appeal, for which let execution
issue.
 
PER CURIAM       
 
 
PANEL D:  GARDNER, WALKER, and MCCOY, JJ.  
 
DELIVERED:  June 19, 2008 

 




[1]See Tex. R. App. P. 47.4.